DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-21, as originally filed, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The examiner notes that the closer prior art of record is the following:
Bell, US 2014/0089031, which describes the concept of managing assets and products, including fleet and individual asset leasing; Swann et al., (US 2005/0086239), which describes the concept of replicating data records in order to modify replicated records to be saved as new records; and Breen, US 2007/0143207, which describes using sensors to determine leasing terms. Upon review of the prior art, the examiner is unable to reasonable combine references to teach the claims, as recited.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a method, system and a computer readable medium. The method and system claims pass step 1 of the eligibility analysis. The computer readable medium claim is not a statutory category and therefore is analyzed below. 
With regard to the method and system claim: 

receiving a leasing indication, the leasing indication providing at least one asset in the asset management system is leased to a lessee; 
duplicating an asset record for each of the at least one asset, created a duplicated record; 
assigning a policy based on the lessee to the duplicated record; and 
providing a pointer within the asset record to the duplicated record.
The above limitations are reciting a sales/commercial activity that is reciting an asset management process wherein a leasing transaction is created.  Specifically, the claims are related to the assigning of assets to a lessee, tracking and assigning policies to such assets and tracking of such assignment. Therefore the claims are considered to fall into the category of being an abstract idea that is a method of organizing human activities.
Additionally, the claimed steps of organizing and recording asset leasing information can be performed mentally by a person.  The mind of a human being processes information such as when a person is visually looking at information in a database to record and track such information.  A person can mentally make the record a lease record, copy the lease record, assign policies to the copied record and record a relationship between the original record and the copied record.  Therefore, the claimed abstract idea is also considered to be reciting a mental process (i.e., one that can be done mentally or with pen and paper) type of abstract idea.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computing device for claim 1, and a processor and communications subsystem for claim 11, that are simply computing device to receive information and by using a processor and communications subsystem to perform steps that define the abstract idea.  The computing device and communications subsystem are disclosed in the specification as being a generic computing equipment (Specification, [0160-164]).  The broadly claimed computing device, comprising the processor and communications subsystem is a link to computer implementation and does not provide a practical application. See MPEP 2106.05(f).
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing system to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claims 2, 5, 12 and 15, the recitation to the user interface is a further attempt to link the execution of the abstract idea to computer implementation.  For the same reasons as set forth for claims 1 and 11, this is not sufficient to amount to a practical application under the 2nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f).
For claims 7, 17, the applicant recites the additional limitation(s) of receiving sensor data.  This is also taken as a link to execution by computers. For the same reasons as set forth for claims 1 and 11, this is not sufficient to amount to a practical application under the 2nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f). 
nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f).
For claims 14, 16, 18, 19 and 20, the applicant recites the additional limitation(s) of receiving the computing device configured to perform the abstract claimed step.  This is also taken as a link to execution by computers. For the same reasons as set forth for claims 1 and 11, this is not sufficient to amount to a practical application under the 2nd prong of the eligibility analysis and is not sufficient to amount to significantly more under step 2B.  See MPEP 2106.05(f). 
Regarding Claim 21, directed to a computer readable medium: When the broadest reasonable interpretation of a claim covers a signal per se (e.g., when the specification does not expressly limit the computer readable media to non-transitory media), the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. See also “Subject Matter Eligibility of Computer Readable Media,” Notice of the Director, Jan. 26, 2010 (http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).  
Here, the specification is open ended and includes transitory memory. (Specification, [0043]). Under the broadest reasonable interpretation, the claimed computer readable medium includes transitory propagating signals per se, and is therefore rejected as non-statutory.  Note, a claim drawn to such a computer-readable storage medium that covers transitory and non- transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 US.C. § 101 by adding the limitation "non- transitory" to the claim. Cf. Animals - Patentability, 1077 OJf Gaz. Pat. Office 24 (April 21, 1987) 
Examiner notes that claim 21, if amended to be a statutory category, would be rejected under 101 as an abstract idea under the same rationale applied to claims 1 and 11. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 11 and 21 recite duplicating an asset record for each of the at least one asset, created a duplicate record.  The examiner is unable to ascertain the metes and bounds of the claim. It is unclear as to what is being claimed. Does applicant wish to actively claim a step of creating a duplicate record? Is this the same duplicated asset record, or is this another duplicate record? Clarification is necessary.
Claim 7 recites receiving sensor data for the at least one asset; using a policy for a lessor to the sensor data. The examiner is unable to determine the scope of the claim. What is meant by using a policy to the sensor data? Clarification is necessary.
Conclusion	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689